Case 4:21-cr-00228-ALM-KPJ Document 7 Filed 08/11/21 Page 1 of 4 PageID #: 14




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  UNITED STATES OF AMERICA                     § SEALED

  v.                                           § No. 4:21-CR- I/ 1 )


  JEREMIAH JALANT CLARK (2)


                                       INDICTMENT
                                                                           FILED
                                                                              AUG 1 1 2021
 The United States Grand July charges:
                                                                           Clerk, U.S. District Court
                                                                                Texas Eastern
                                         Count One

                                            Violation: 18 U.S.C. §§ 922(u) & 2 Steal
                                            Firearms from a Federally Licensed Firearms
                                            Dealer; Aiding and Abetting)


         On or about June 10, 2021, in the Eastern District of Texas, the defendants,

                                and JEREMIAH JALANT CLARK, while aiding and

 abetting each other, did knowingly steal, unlawfully take, and carry away firearms which

 had been previously shipped and transported in interstate commerce, that is, a Springfield

 Armory, model XD9, 9mm caliber pistol, S/N: US866606 and a Smith & Wesson, model

 M&P Shield, 9mm caliber pistol, S/N: LER7071, from Gunmaster, a federally licensed

 firearms dealer, and which had been in Gunmaster s business inventory, in violation of

 18 U.S.C. §§ 922(u) and 924(i)(l).




 West et al Indictment
 Page 1
Case 4:21-cr-00228-ALM-KPJ Document 7 Filed 08/11/21 Page 2 of 4 PageID #: 15




                                         Count Two

                                            Violation: 18 U.S.C. §§ 922(j) & 2 (Receive,
                                            Possess, Conceal and Dispose of Stolen
                                            Firearms; Aiding and Abetting)

         On or about June 10, 2021, in the Eastern District of Texas, the defendants,

                                 and JEREMIAD JALANT CLARK, while aiding and

 abetting each other, did knowingly receive, possess, conceal, store, barter, sell, and

 dispose of stolen firearms, that is, a Springfield Armory, model XD9, 9mm caliber pistol,

 S/N: US866606 and a Smith & Wesson, model M&P Shield, 9mm caliber pistol, S/N:

 LER7071, which had been previousl shipped and transported in interstate commerce,

 knowing and having reasonable cause to believe the firearms were stolen, in violation of

  18 U.S.C. §§ 922(j) nd 924(a)(2).


               NOTICE OF IN ENT TO SEEK CRIMINAL FORFEITURE
                   Cri inal Forfeiture Pursuant to 18 U.S.C. § 924(d)

          As a result of committing the felony offense in violation of 18 U.S.C. §§ 922(u)

 and (j) alleged in this Indictment, defendants, and

 JEREMIAH JALANT CLARK shall forfeit to the United States, pu suant to 18 U.S.C. §

 924(d), all fireai s and ammunition involved in the offense, including but not limited to

 the following:

     1. Springfield Armory, model XD9, 9mm caliber pistol, S/N: US866606;
     2. Smith & Wesson, model M&P Shield, 9mm calibe pistol, S/N: LER7071; and
     3. Any ammunition related to this case.




 West et al Indictm nt
 Page 2
Case 4:21-cr-00228-ALM-KPJ Document 7 Filed 08/11/21 Page 3 of 4 PageID #: 16




         By virtue of the commission of the offenses alleged in this Indictment, any and all

 interest the defendants have in the above-described property is vested in and forfeited to

 the United States.



                                                   A TRUE BILL




                                                   GRAND JURY FOREPERSON


 NICHOLAS J. GANJEI
 ACTING UNITED STATES ATTORNEY



                                                   Date: August 2021.




 West et al Indictment
 Page 3
Case 4:21-cr-00228-ALM-KPJ Document 7 Filed 08/11/21 Page 4 of 4 PageID #: 17




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  UNITED STATES OF AMERICA                           SEALED

  v.                                                 No. 4:21-CR-
                                                     Judge

  JEREMIAH JALANT CLARK (2)


                                   NOTICE OF PENALTY

                                    Counts One and Two



 Violation: 18 U.S.C. §§ 922(u), 922(j) & 2

 Penalty: Imprisonment for a term of not more than ten years and a fine of not more
                 than $250,000 or both; supervised release of not more than 3 years.

 Special Assessment: $100.00




 West et al Indic ment
 Page 4
